11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Bank of America, N.A.,                       * From the 259th District Court
                                               of Jones County,
                                               Trial Court No. 024557.

Vs. No. 11-21-00137-CV                       * October 21, 2021

Rolan F. Floyd,                              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Bank of America N.A.’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against Bank of America, N.A.